Name: 1999/371/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 172 of 9 December 1998 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101)
 Type: Decision
 Subject Matter: labour market;  social protection;  documentation
 Date Published: 1999-06-08

 Avis juridique important|31999D03711999/371/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 172 of 9 December 1998 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101) Official Journal L 143 , 08/06/1999 P. 0013 - 0030DECISION No 172of 9 December 1998on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101)(1999/371/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), under which it is the duty of the Administrative Commission to deal with all administrative questions arising from Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(2), under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Council Regulation (EC) No 1606/98 of 29 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71, with a view to extending them to cover special schemes for civil servants(3),Whereas this model form should be adapted to take account of Decision No 164;Whereas the Agreement on the European Economic Area of 2 May 1992, amended by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area;Whereas, by Decision of the EEA Joint Committee, the model forms necessary to implement Regulations (EEC) No 1408/71 and (EEC) No 574/72 are to be adapted and used within the European Economic Area;Whereas, for practical reasons, identical forms should be used within the Community and within the European Economic Area;Whereas the language in which the forms should be drawn up is dealt with byRecommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model form E 101 reproduced in Decision No 164 of 27 November 1996 shall be replaced by the model appended hereto.2. The competent authorities of the Member States shall make available to those involved (rightful claimants, institutions, employers, etc.) the form according to the attached model.3. The form shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities.The Chairman of the Administrative CommissionHelmut SIEDL(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.(3) OJ L 209, 25.7.1998, p. 1.>PIC FILE= "L_1999143EN.001502.EPS">>PIC FILE= "L_1999143EN.001601.EPS">>PIC FILE= "L_1999143EN.001701.EPS">>PIC FILE= "L_1999143EN.001801.EPS">